Citation Nr: 9917069	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-17 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1968.

This case initially came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1991 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein it was held that 
new and material evidence had not been received to reopen a 
previously-denied claim of service connection for a mental 
disability.  By means of a letter dated in January 1993, the 
Board remanded this case in order to ensure compliance with 
due process considerations.  In June 1994, the Board issued a 
Remand decision, requesting that additional development of the 
record be undertaken.  Following return of the claim to the 
Board by the RO, the Board held, in a decision rendered in 
February 1998, that the veteran's claim had been reopened; the 
claim, now classified as indicated on the first page of this 
decision, was accordingly referred to the RO for review.  The 
case is again before the Board for appellate consideration.

Personal hearings were held before a Member of the Board, 
sitting at the RO, in September 1993, and before the 
undersigned Member of the Board, sitting in Washington, D.C., 
in November 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  Evidence clearly and unmistakably demonstrates that a 
psychiatric disorder had been manifested prior to the 
veteran's entrance into active service; the presumption of 
soundness is accordingly rebutted.



3.  The severity of the veteran's current mental impairment, 
variously diagnosed, is not shown to represent inservice 
aggravation of his preservice psychiatric disorder.


CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been requested or otherwise associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends, in essence, that he has a psychiatric 
disorder that was incurred as a consequence of his service in 
the Marines, and that service connection is warranted 
therefor.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

It must first be noted that, although the veteran's service 
entrance examination report shows that his psychiatric status 
was considered normal at that time, other medical evidence 
clearly demonstrates that he had a mental disability prior to 
his entrance into service in February 1968.  The report of a 
service Medical Board, dated in August 1968, indicates that 
"[t]here is no evidence of neurosis, psychosis or organic 
brain pathology"; rather, the report shows that,  "[a]fter an 
adequate period of observation and interview with the 
[veteran], the diagnosis was revised to 

Schizoid Personality...EPTE [existing prior to enlistment], 
manifested by a long history of social withdrawal and weak 
emotional ties to other individuals."  The report also shows 
that the veteran was informed of these findings "and does not 
desire to submit a statement in rebuttal."  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
Medical Boards, such as that in the instant case, are 
adjudicative entities that are competent to render findings of 
fact, and that the findings of the professionals who 
constitute such Boards are sufficient to clearly and 
unmistakably rebut the presumption of soundness.  Gahman v. 
West, No. 96-1303 (U.S. Vet. App. June 4, 1999).  While a 
private physician indicated, by means of a statement dated in 
May 1970, that he "[did] not feel qualified to state that [the 
veteran] was suffering from his present psychiatric illness 
before he entered the Armed Forces," the Board finds that this 
statement is too equivocal to permit a different conclusion 
than that reached by the Medical Board.  The Board accordingly 
finds that the presumption of soundness, with regard to the 
veteran's claim for service connection for a psychiatric 
disability, is rebutted.  38 C.F.R. § 3.306(b) (1998).  

The question that must therefore be resolved by the Board is 
whether the veteran's psychiatric disability, which is shown 
to have pre-existed his service, is demonstrated to have been 
aggravated therein.  This query must be answered in the 
negative.  A longitudinal review of his claims folder, and in 
particular of the medical evidence pertinent to the 
manifestation of mental disability, does not reflect any 
findings by medical professionals that his preservice mental 
disability increased in severity during service.  In the 
absence of any such findings, the Board cannot hold that an 
increase did in fact occur; the Court has held that the Board 
is not competent to review medical evidence and reach its own 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The statements submitted by family members and acquaintances, 
to the effect that the veteran underwent a psychiatric change 
during service, are likewise considered to be of no probative 
basis for finding that his preservice disability increased in 
severity therein, in the absence of evidence that these 
persons have the medical training and expertise requisite for 
the rendering of medical conclusions; while lay persons may 
discuss observable manifestations of 

a disability, they are not competent to present medical 
findings or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Similarly, the medical evidence is devoid of findings whereby 
the veteran's myriad post service mental problems are deemed 
to reflect inservice aggravation of his preservice psychiatric 
disorder.  The Board acknowledges that the post service 
evidence shows that he was accorded treatment for, or was 
diagnosed as having, schizophrenic reaction, chronic 
undifferentiated type; an emotionally unstable personality; 
organic brain syndrome, nonpsychotic brain trauma; adjustment 
disorder with depression; alcohol abuse; impulsivity; and 
post-traumatic stress disorder (PTSD), moderate to severe.  
However, this evidence does not show that these problems were 
found, by medical practitioners, to represent aggravation of 
his preservice mental disorder during, or as a result of, his 
period of service.  The Board, to reiterate, is precluded from 
reaching medical conclusions based on its own review of the 
clinical record.  See Colvin, supra.  Accordingly, in the 
absence of medical evidence showing that the post service 
manifestation of these various psychiatric disorders 
represents inservice aggravation of the veteran's preservice 
mental disability, the Board must conclude that no such 
aggravation is demonstrated.

With specific regard to the post service diagnosis of 
schizophrenic reaction, chronic undifferentiated type, 
rendered subsequent to VA hospitalization of the veteran from 
March 1969 to May 1969, the Board recognizes that this 
diagnosis was made within one year after his separation from 
service.  Governing statutory and regulatory provisions 
stipulate that certain disorders, to include psychoses such as 
schizophrenia, that are manifested to a compensable degree 
within one year after separation from service can be deemed, 
for service connection purposes, to have been manifested 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In the instant case, 
however, the question of "presumptive" service connection is 
not relevant; since extensive post-service medical records do 
not show that the veteran has schizophrenia.  Treatment and 
examination reports from 1970, 1981, 1990 and 1995 show 
diagnoses other than schizophrenia, and detailed VA 
psychiatric examinations in November 1996 and November 1997 
also did reveal that disability.

Likewise, with regard to the diagnosis of PTSD, the Board 
notes that the evidentiary record does not reflect any claim 
by the veteran that the rendering of this diagnosis is 
premised on specific inservice stressors.  See 38 C.F.R. 
§ 3.304(f) (1998).  A September 1997 VA medical record 
identified as "progress notes" shows only that he "reported 
having hallucinations in the past....[T]he content of these 
hallucinations surrounded military experiences, friends killed 
in Vietnam, and his motorcycle accidents."  In the absence of 
any allegation by the veteran that he has PTSD as a result of 
a verifiable inservice stressor (it must be pointed out that 
he does not even allege that he learned of his friends' deaths 
while he was in service), the Board must conclude that there 
is no basis for development of a claim for service connection 
for this disorder, separate and distinct from the current 
claim for service connection for a psychiatric disorder.  In 
addition, it must again be emphasized that the evidence 
pertaining to his purported PTSD does not show that the 
alleged manifestation of this disorder represents inservice 
aggravation of his preservice mental disorder.

In brief, the evidence demonstrates that a mental disorder had 
been manifested prior to the veteran's entrance into active 
service, and does not show that it increased in severity 
during that service.  The Board must therefore conclude that 
the preponderance of the evidence is against his claim, and 
that it is accordingly denied.


ORDER

Service connection for a mental disorder is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 


